Cook, J.,
delivered the opinion of the court.
This is the second appeal of this case. When it was here before, it was reversed because the circuit court, in its instructions, authorized the jury to find punitive damges. The verdict then was for one hundred and seventy-five dollars. 97 Miss. 865, 53 South. 409. On the second trial, which is now here for review, the jury rendered a verdict assessing plaintiff’s damages at two hundred and fifty dollars. On the second trial the court limited the jury to actual damages. The first jury thought that one hundred and seventy-five dollars would cover *650all the actual and exemplary damages, while the second jury, excluding punitive damages, thought she was entitled to recover two hundred and fifty dollars for actual damages alone. •
Appellee went to Brookhaven to spend two weeks with her relatives, but on account of the negligence of appellant’s servants she was compelled to stay there one week more than she intended to stay. When she left Kosciusko, it is entirely probable that the limit of her visit was determined by the limit of her excursion ticket, and while she was “bothered in her mind,” because of the loss of her ticket, there is nothing in the evidence to suggest the idea that her enforced detention at Brookhaven was otherwise unpleasant, except it appears that she was forced to do sufficient labor to earn twenty-five cents. This, of course, was not altogether pleasant; but it cannot be said that she suffered enough from this enforced labor to entitle her to recover two hundred and fifty dollars.
The old woman did say that she sometimes cooked in Kosciusko, but how often and how long the record is silent. So we say, at best, the evidence shows that she earned twenty-five cents while in Brookhaven, and might have earned one dollar and fifty cents if the railroad company had been true to its trust, and she had been inclined, and if she had been offered the opportunity to cook at Kosciusko. Debiting the railroad company with one dollar and fifty cents, and crediting it with the twenty-five cents, the balance due in money lost is one dollar and twenty-five cents. Add to this the price of her ticket, four dollars, and forty-four dollars and seventy-five cents for worry and inconvenience (and not crediting the company with any pleasure she obtained from the lawsuit), we have fifty dollars, which we think is all she should have.
If all of the judgment is remitted, except fifty dollars, the case will be affirmed; otherwise, it will be reversed and remanded.

Affirmed conditionally.